DETAILED ACTION
1. Claims 51-71 are pending in this action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.  Examiner acknowledges Applicant’s claim to priority benefits of PCT/EP2017/058365.  Examiner makes no conclusion for the record right now whether any of the claims are fully supported by any of the priority documents.

Information Disclosure Statement
4. The information disclosure statement(s) (IDS) submitted on 10/02/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/a re being considered If signed and initialed by the Examiner.

Claim Objections
5. Claims 51 is objected to because of the following informalities:  
The amended claims state that claims 1 – 51 are cancelled.  Applicant’s remarks state that the amended claims are numbered 52 – 71.   The first amended claim is number 51.  It should be number 52.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.  Claim 51 (52) and 60 are rejected under 35 U.S.C as being unpatentable over OpenFlow Switch Specification, Version 1.5.0, December 19, 2014 hereinafter known as OpenFlow Specification in view of In-Band Synchronization for Distributed SDN Control Planes – Liron Schiff, Stefan Schmid and Petr Kuznetsov – ACM SIGCOMM Computer Communications Review – January 2016 hereinafter known as Schiff, further in view of Srinivasan (US Patent US8271716B2) and further in view of Beverly (US Patent  US8874780B2).

	With respect to claim 51, OpenFlow Specification discloses a method for buffering packets in a Software Defined Networkiing (SDN) infrastructure, the method comprising an SDN network device: (Section 2;  An OpenFlow Logical Switch consists of one or more flow tables and a group table, which perform packet lookups and forwarding, and one or more OpenFlow channels to an external controller. The switch communicates with the controller and the controller manages the switch via the OpenFlow switch protocol. One of the most commonly deployed SDN architectures is the OpenFlow protocol.).
receiving a configuration message from an SDN controller,  (Section 6.1.1; Controller to Switch messages are initiated by the controller and may or may not require a response from the switch.  The 
receiving a packet;  (Section 4.1 - OpenFlow Ports; An OpenFlow switch makes a number of OpenFlow ports available for OpenFlow processing.  OpenFlow packets are received on an ingress port and processed by the OpenFlow pipeline.).
However OpenFlow Specification does not disclose a configuration message defining at least one characteristic characterizing packets.
Schiff discloses the configuration message defining at least one characteristic characterizing packets; (Section 3. Case Study:  Openflow; A configuration of an OpenFlow switch is represented as a collection of flow tables. A flow table is a set of flow entries, each containing a rule, with a match, an action, and a priority level, and flow entries are ordered according to their priorities.  The flow tables installed on the switches across the data plane determine the network policy. Controllers can change the policy by sending control messages containing FlowMod commands. In a nutshell, a FlowMod command either specifies a new flow entry or a modification to an existing flow entry.  The specification states that at least one characteristic may be included in the form of one or more of the match fields in the "flowmod" message.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of OpenFlow Specification with the configuration message defining at least one characteristic characterizing packets of Schiff to have a switch operating in an SDN network.  SDN is an approach to networking that uses software-based controllers to communicate with underlying hardware infrastructure and direct traffic on a network.  The OpenFlow specification used the flowmod command to send control messages to the switch.  The specification states that these characteristics may be included in the flowmod message.
However modified Openflow does not disclose that these packets are to be buffered.
to be buffered. (Column 3, Lines 29-35; Virtual MACs (VMACs) are configured to filter communications, for storage in buffers, based on how they have been classified and/or inherent characteristics or attributes of the communications. Buffers are configured to store communications for transfer to their destination hosts and functions.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of OpenFlow Specification with the ability to buffer packets based on characteristics to have a switch operating in an SDN network.  The virtual MACs can determine the status of packets for storage in buffers by filtering them using the characteristics defined in the configuration message with the characteristics in the communication message.
However modified OpenFLow Specification does not disclose inserting a packet into a buffer if the packet does match at least one characteristic.  
Srinivisan discloses triggering inserting the packet into a buffer if the packet matches the at least one characteristic; (Column 4, Lines 54-58; a VMAC may also (or instead) be programmed to accept or reject a packet based on one or more characteristics other than its classification, such as the presence or absence of errors (e.g., checksum, CRC), its size (e.g., jumbo or non-jumbo), any protocol options, etc..).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of modified OpenFlow Specification with the insertion of a packet into a buffer if the packet matches a certain characteristic of Srinivisan to have a switch operating in an SDN network.  Matching characteristics of packets in an SDN device provides more efficient processing of packets in a network.
	However modified OpenFlow Specification does not disclose sending a notification message to the controller that packet is inserted into the buffer.  
Beverly discloses and triggering sending a notification message to the SDN controller notifying the SDN controller that the packet is inserted into the buffer. (Column 6, Lines 24-27; if a message is 
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of modified OpenFlow Specification with the sending of a message to the controller that a packet is inserted into a buffer to have a switch operating in an SDN network.  Notifying the controller that a packet is available in the buffer of a switch provides more efficient processing of packets in a network.  

With respect to claim 60, OpenFlow Specification discloses a method for buffering packets in a Software Defined Networking (SDN) infrastructure, the method comprising an SDN controller: (Section 2;  An OpenFlow Logical Switch consists of one or more flow tables and a group table, which perform packet lookups and forwarding, and one or more OpenFlow channels to an external controller. The switch communicates with the controller and the controller manages the switch via the OpenFlow switch protocol. One of the most commonly deployed SDN architectures is the OpenFlow protocol.).
triggering sending a configuration message to an SDN network device, (Section 6.1.1; Controller to Switch messages are initiated by the controller and may or may not require a response from the switch.  The controller is able to set and query configuration parameters in the switch using a configuration message.).
However OpenFlow Specification does not disclose a configuration message defining at least one characteristic characterizing packets. 
Schiff discloses the configuration message defining at least one characteristic characterizing packets; (Section 3. Case Study:  Openflow; A configuration of an OpenFlow switch is represented as a collection of flow tables. A flow table is a set of flow entries, each containing a rule, with a match, an action, and a priority level, and flow entries are ordered according to their priorities.  The flow tables 
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of OpenFlow Specification with the configuration message defining at least one characteristic characterizing packets of Schiff to have a switch operating in an SDN network.  SDN is an approach to networking that uses software-based controllers to communicate with underlying hardware infrastructure and direct traffic on a network.  The OpenFlow specification used the flowmod command to send control messages to the switch.  The specification states that these characteristics may be included in the flowmod message.
However modified Openflow does not disclose that these packets are to be buffered.
Srinivasan discloses to be buffered by the SDN network device (Column 3, Lines 29-35; Virtual MACs (VMACs) are configured to filter communications, for storage in buffers, based on how they have been classified and/or inherent characteristics or attributes of the communications. Buffers are configured to store communications for transfer to their destination hosts and functions.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of OpenFlow Specification with the ability to buffer packets based on characteristics to have a switch operating in an SDN network.  The virtual MACs can determine the status of packets for storage in buffers by filtering them using the characteristics defined in the configuration message with the characteristics in the communication message.
However modified OpenFlow Specification does not disclose receiving a notification message from the SDN network device indicating that a packet is inserted into a buffer of the network device.
receiving a notification message from the SDN network device indicating that a packet is inserted into a buffer of the SON network device; (Column 3, Lines 34-37; Referring to FIG. 1, a block diagram of a particular embodiment of a network arrangement that includes a host program executing at a host computing device, a network including a network device.) (Column 4, Lines 65-67 and Column 5, Lines 1-2; in an alternative embodiment, some or all of the interceptor program could reside in the network device. In this case the interceptor program could use buffers which reside in the network device.) (Column 6, Lines 24-27; If a message is stored in the temporary buffer, the interceptor program either notifies the host program or when asked, provides the data to the host program.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of modified OpenFlow Specification with the sending of a message to the controller to have a switch operating in an SDN network.  Notifying the controller that a packet is available in the buffer of a switch provides the controller an opportunity as to how the packet should be handled.
However modified OpenFlow does not disclose that the packet inserted into the buffer matches at least one characterisitic.  
Srinivisan discloses that matches the at least one characteristic.  (Column 4, Lines 54-58; a VMAC may also (or instead) be programmed to accept or reject a packet based on one or more characteristics other than its classification, such as the presence or absence of errors (e.g., checksum, CRC), its size (e.g., jumbo or non-jumbo), any protocol options, etc..).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of modified OpenFlow Specification with the insertion of a packet into a buffer if the packet matches a certain characteristic of Srinivisan to have a switch 
However, modified OpenFlow specification does not disclose performing one or more operations upon receiving a notification message.
Beverly discloses and triggering performing one or more operations upon receiving the notification message. (Column 3, Lines 53-55; In operation, the peer program and the host program may communicate with each other via the network, and in particular via the network device.) (Column 3, Lines 66-67 and Column 4, Line 1; In operation, the peer program may send communications or messages to the host program to update information, request that tasks be performed, and the like.)
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of modified OpenFlow Specification with performing one or more operations upon receiving a notification message of Beverly.  Modified OpenFlow Specification discloses a notification message being sent to the controller when a packet is buffered based on a specific characteristic.  This notification can be the type disclosed in Beverly where tasks are performed.  Having the controller perform tasks based on this notification provides for efficient processing of packets in a network.

7.  Claims 55–57, 61-63, 70 and 71 are rejected under 35 U.S.C 103 as being unpatentable over OpenFlow Switch Specification, Version 1.5.0, December 19, 2014 hereinafter known as OpenFlow Specification in view of In-Band Synchronization for Distributed SDN Control Planes – Liron Schiff, Stefan Schmid and Petr Kuznetsov – ACM SIGCOMM Computer Communications Review – January 2016 hereinafter known as Schiff, further in view of Srinivasan (US Patent 8271716B2), further in view of Beverly (US Patent  US8874780B2) and further in view of Djukic (US Patent US9461729B2).

With respect to claim 55, modified OpenFlow Specification discloses the methods according to claim 51 (52) and Djukic discloses receiving a buffer flush message from the SDN controller; and triggering releasing all packets from the buffer in response to the buffer flush message. (Column 3, Lines 61-64;  Infrastructure manager may be implemented as a separate controller, in a software-defined topology (SDT) controller, in a core network node, in an infrastructure forwarding agent, or the like.) (Column 10, Lines 28-33; Infrastructure manager sends a flush buffer command to any virtual range extended (vREX) forwarding agent that will be reconfigured. Upon receiving the flush buffer command, the applicable vREX may either finish transmitting any packets in their buffer and/or remove remaining packets in the buffer ).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of modified OpenFlow Specification with the receiving of a buffer flush message from the controller and releasing all packets from the buffer to have a switch operating in an SDN network.  The ability to flush a queue provides for a more efficient operation of a network if a buffer has too much data and congestion occurs.

With respect to claim 57, modified OpenFlow Specification discloses the methods according to claim 56 and Djukic discloses wherein the one or more actions comprise forwarding the released packets to a port of the SDN network device. (Column 10, Lines 28-33; Infrastructure manager sends a flush buffer command to any virtual range extended (vREX) forwarding agent that will be reconfigured. Upon receiving the flush buffer command, the applicable vREX may finish transmitting any packets in their buffer.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of modified OpenFlow Specification with the actions 

With respect to claim 61, modified OpenFlow Specification discloses the methods according to claim 60 and Djukic discloses triggering sending a buffer flush message to the SDN network device to release all packets from the buffer of the SDN network device. (Column 3, Lines 61-64;  Infrastructure manager may be implemented as a separate controller, in a software-defined topology (SDT) controller, in a core network node, in an infrastructure forwarding agent, or the like.) (Column 10, Lines 28-33; Infrastructure manager sends a flush buffer command to any virtual range extended (vREX) forwarding agent that will be reconfigured. Upon receiving the flush buffer command, the applicable vREX may either finish transmitting any packets in their buffer and/or remove remaining packets in the buffer ).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of modified OpenFlow Specification with the receiving of a buffer flush message from the controller and releasing all packets from the buffer to have a switch operating in an SDN network.  The ability to flush a queue provides for a more efficient operation of a network if a buffer has too much data and congestion occurs.

With respect to claim 63, modified OpenFlow Specification discloses the methods according to claim 62 and Djukic discloses wherein the one or more actions comprise forwarding the released packets to a port of the SDN network device.  (Column 10, Lines 28-33; Infrastructure manager sends a flush buffer command to any virtual range extended (vREX) forwarding agent that will be reconfigured. Upon receiving the flush buffer command, the applicable vREX may finish transmitting any packets in their buffer.).


With respect to claim 70, OpenFlow Specification discloses a computing unit, configured to execute a Software Defined Networking (SDN) network device for buffering packets in an SDN infrastructure, (Section 2;  An OpenFlow Logical Switch consists of one or more flow tables and a group table, which perform packet lookups and forwarding, and one or more OpenFlow channels to an external controller. The switch communicates with the controller and the controller manages the switch via the OpenFlow switch protocol. One of the most commonly deployed SDN architectures is the OpenFlow protocol.).
whereby the SDN network device is operative to: receiving a configuration message from an SDN controller, (Section 6.1.1; Controller to Switch messages are initiated by the controller and may or may not require a response from the switch.  The controller is able to set and query configuration parameters in the switch using a configuration message.).
receive a packet;  (Section 4.1 - OpenFlow Ports; An OpenFlow switch makes a number of OpenFlow ports available for OpenFlow processing.  OpenFlow packets are received on an ingress port and processed by the OpenFlow pipeline.).
However OpenFlow Specification does not disclose a computing unit.
Djukic discloses the computing unit comprising: processing circuitry (Column 2, Lines 1-4; In accordance with yet another embodiment, a network device includes a processor and a computer readable storage medium storing programming for execution by the processor.) (Column 12, Lines 25-
memory containing instructions executable by the processing circuitry (Column 2, Lines 1-4; In accordance with yet another embodiment, a network device includes a processor and a computer readable storage medium storing programming for execution by the processor.) (Column 12, Lines 37-41; The memory may comprise any type of system memory such as static random access memory (SRAM), dynamic random access memory (DRAM), synchronous DRAM (SDRAM), read-only memory (ROM), a combination thereof, or the like.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of OpenFlow Specification with the processor and memory of Dkujic to have a switch operating in an SDN network.  Hardware is necessary for the system to operate.
However modifies OpenFlow Specification does not disclose a configuration message defining at least one characteristic characterizing packets to be buffered. 
Schiff discloses the configuration message defining at least one characteristic characterizing packets (Section 3. Case Study:  Openflow; A configuration of an OpenFlow switch is represented as a collection of flow tables. A flow table is a set of flow entries, each containing a rule, with a match, an action, and a priority level, and flow entries are ordered according to their priorities.  The flow tables installed on the switches across the data plane determine the network policy. Controllers can change the policy by sending control messages containing FlowMod commands. In a nutshell, a FlowMod command either specifies a new flow entry or a modification to an existing flow entry.  The specification 
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of OpenFlow Specification with the configuration message defining at least one characteristic characterizing packets of Schiff to have a switch operating in an SDN network.  SDN is an approach to networking that uses software-based controllers to communicate with underlying hardware infrastructure and direct traffic on a network.  The OpenFlow specification used the flowmod command to send control messages to the switch.  The specification states that these characteristics may be included in the flowmod message.
However modified Openflow does not disclose that these packets are to be buffered.
Srinivasan dislcloses to be buffered. (Column 3, Lines 29-35; Virtual MACs (VMACs) are configured to filter communications, for storage in buffers, based on how they have been classified and/or inherent characteristics or attributes of the communications. Buffers are configured to store communications for transfer to their destination hosts and functions.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of OpenFlow Specification with the ability to buffer packets based on characteristics to have a switch operating in an SDN network.  The virtual MACs can determine the status of packets for storage in buffers by filtering them using the characteristics defined in the configuration message with the characteristics in the communication message.
However modified OpenFLow Specification does not disclose inserting a packet into a buffer if the packet does match at least one characteristic.  
Srinivisan discloses trigger inserting the packet into a buffer if the packet matches the at least one characteristic; (Column 4, Lines 54-58; a VMAC may also (or instead) be programmed to accept or 
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of modified OpenFlow Specification with the insertion of a packet into a buffer if the packet matches a certain characteristic of Srinivisan to have a switch operating in an SDN network.  Matching characteristics of packets in an SDN device provides more efficient processing of packets in a network.
	However modified OpenFlow Specification does not disclose sending a notification message to the controller that a packet is inserted into the buffer.  
Beverly discloses and trigger sending a notification message to the SDN controller notifying the SDN controller that the packet is inserted into the buffer. (Column 3, Lines 34-37; Referring to FIG. 1, a block diagram of a particular embodiment of a network arrangement that includes a host program executing at a host computing device, a network  including a network device.) (Column 4, Lines 65-67 and Column 5, Lines 1-2; In an alternative embodiment, some or all of the interceptor program could reside in the network device. In this case, the interceptor program could use buffers which reside in the network device.)  (Column 6, Lines 24-27; If a message is stored in the temporary buffer, the interceptor program either notifies the host program or when asked, provides the data to the host program.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of modified OpenFlow Specification with the sending of a message to the controller that a packet is inserted into a buffer to have a switch operating in an SDN network.  Notifying the controller that a packet is available in the buffer of a switch provides the controller an opportunity as to how the packet should be handled.

a computing unit, configured to execute a Software Defined Networking (SDN) controller for buffering packets in an SDN infrastructure,  (Section 2;  An OpenFlow Logical Switch consists of one or more flow tables and a group table, which perform packet lookups and forwarding, and one or more OpenFlow channels to an external controller. The switch communicates with the controller and the controller manages the switch via the OpenFlow switch protocol. One of the most commonly deployed SDN architectures is the OpenFlow protocol.).
trigger sending a configuration message to an SDN network device,  (Section 6.1.1; Controller to Switch messages are initiated by the controller and may or may not require a response from the switch.  The controller is able to set and query configuration parameters in the switch using a configuration message.).
However OpenFlow Specification does not disclose a computing unit.
Djukic discloses the computing unit comprising: processing circuitry (Column 2, Lines 1-4; In accordance with yet another embodiment, a network device includes a processor and a computer readable storage medium storing programming for execution by the processor.) (Column 12, Lines 25-32; A device may contain multiple instances of a component, such as multiple processing units, processors, memories, transmitters, receivers, etc. The processing system may comprise a processing unit equipped with one or more input/output devices.  The processing unit may include a central processing unit (CPU).).
memory containing instructions executable by the processing circuitry whereby the SDN controller is operative to: (Column 2, Lines 1-4; In accordance with yet another embodiment, a network device includes a processor and a computer readable storage medium storing programming for execution by the processor.) (Column 12, Lines 37-41; The memory may comprise any type of system memory such as static random access memory (SRAM), dynamic random access memory (DRAM), synchronous DRAM (SDRAM), read-only memory (ROM), a combination thereof, or the like.).

However modified OpenFlow Specification does not disclose a configuration message defining at least one characteristic characterizing packets to be buffered. 
Schiff discloses the configuration message defining at least one characteristic characterizing packets to be buffered by the SDN network device; (Section 3. Case Study:  Openflow; A configuration of an OpenFlow switch is represented as a collection of flow tables. A flow table is a set of flow entries, each containing a rule, with a match, an action, and a priority level, and flow entries are ordered according to their priorities.  The flow tables installed on the switches across the data plane determine the network policy. Controllers can change the policy by sending control messages containing FlowMod commands. In a nutshell, a FlowMod command either specifies a new flow entry or a modification to an existing flow entry.  The specification states that at least one characteristic may be included in the form of one or more of the match fields in the "flowmod" message.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of OpenFlow Specification with the configuration message defining at least one characteristic characterizing packets of Schiff to have a switch operating in an SDN network.  SDN is an approach to networking that uses software-based controllers to communicate with underlying hardware infrastructure and direct traffic on a network.  The OpenFlow specification used the flowmod command to send control messages to the switch.  The specification states that these characteristics may be included in the flowmod message.
However modified Openflow does not disclose that these packets are to be buffered.
to be buffered by the SDN network device. (Column 3, Lines 29-35; Virtual MACs (VMACs) are configured to filter communications, for storage in buffers, based on how they have been classified and/or inherent characteristics or attributes of the communications. Buffers are configured to store communications for transfer to their destination hosts and functions.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of OpenFlow Specification with the ability to buffer packets based on characteristics to have a switch operating in an SDN network.  The virtual MACs can determine the status of packets for storage in buffers by filtering them using the characteristics defined in the configuration message with the characteristics in the communication message.
However modified OpenFLow Specification does not disclose inserting a packet into a buffer if the packet does match at least one characteristic.  
Srinivisan discloses trigger inserting the packet into a buffer if the packet matches the at least one characteristic; (Column 4, Lines 54-58; a VMAC may also (or instead) be programmed to accept or reject a packet based on one or more characteristics other than its classification, such as the presence or absence of errors (e.g., checksum, CRC), its size (e.g., jumbo or non-jumbo), any protocol options, etc..).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of modified OpenFlow Specification with the insertion of a packet into a buffer if the packet matches a certain characteristic of Srinivisan to have a switch operating in an SDN network.  Matching characteristics of packets in an SDN device provides more efficient processing of packets in a network.
However modified OpenFlow Specification does not disclose sending a notification message to the controller that packet is inserted into the buffer.  
Beverly discloses receiving a notification message from the SDN network device (Column 3, Lines 34-37; Referring to FIG. 1, a block diagram of a particular embodiment of a network arrangement that 
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of modified OpenFlow Specification with the sending of a message to the controller that a packet is inserted into a buffer to have a switch operating in an SDN network.  Notifying the controller that a packet is available in the buffer of a switch provides the controller an opportunity as to how the packet should be handled.
Modified OpenFlow specification does not disclose performing one or more operations upon receiving a notification message.
Beverly discloses and triggering performing one or more operations upon receiving the notification message. (Column 3, Lines 53-55; In operation, the peer program and the host program may communicate with each other via the network, and in particular via the network device.) (Column 3, Lines 66-67 and Column 4, Line 1; In operation, the peer program may send communications or messages to the host program to update information, request that tasks be performed, and the like.)
Beverly discloses and triggering performing one or more operations upon receiving the notification message. (Column 3, Lines 53-55; In operation, the peer program and the host program may communicate with each other via the network, and in particular via the network device.) (Column 3, Lines 66-67 and Column 4, Line 1; In operation, the peer program may send communications or messages to the host program to update information, request that tasks be performed, and the like.)


8.  Claims 58 and 64 are rejected under 35 U.S.C as being unpatentable over OpenFlow Switch Specification, Version 1.5.0, December 19, 2014 hereinafter known as OpenFlow Specification in view of In-Band Synchronization for Distributed SDN Control Planes – Liron Schiff, Stefan Schmid and Petr Kuznetsov – ACM SIGCOMM Computer Communications Review – January 2016 hereinafter known as Schiff, further in view of Srinivasan (US Patent 8271716B2) further in view of Beverly (US Patent  US8874780B2) and further in view of Practical Usage of MVS REXX, Anthony S. Rudd, Springer-Verlag, 1996 hereinafter known as Rudd.

With respect to claim 58, modified OpenFlow Specification discloses the methods according to claim 51 (52) and Rudd discloses  further comprising: receiving a buffer drop message from the SDN controller; and triggering discarding all packets from the buffer in response to the buffer drop message. (Section 3.7 - The REXX stack is a temporary storage medium that can contain zero (empty stack) or more entries. The stack is also referred to as the queue. The stack can be used for buffer for terminal input) ((Section 11.2.2 - The DROPBUF command deletes the specified buffer (and its elements) from the current stack.).


With respect to claim 64, modified OpenFlow Specification discloses comprising triggering sending a buffer drop message to the SDN network device to discard all packets from the buffer of the SDN network device.  (Section 3.7 - The REXX stack is a temporary storage medium that can contain zero (empty stack) or more entries. The stack is also referred to as the queue. The stack can be used for buffer for terminal input) ((Section 11.2.2 - The DROPBUF command deletes the specified buffer (and its elements) from the current stack.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of modified OpenFlow Specification with the receiving of a buffer drop message from the controller and discarding all packets from the buffer to have a switch operating in an SDN network.  The ability to flush a queue provides for a more efficient operation of a network if a buffer has too much data and congestion occurs.

9.  Claims 59 and 65 are rejected under 35 U.S.C as being unpatentable over OpenFlow Switch Specification, Version 1.5.0, December 19, 2014 hereinafter known as OpenFlow Specification in view of In-Band Synchronization for Distributed SDN Control Planes – Liron Schiff, Stefan Schmid and Petr Kuznetsov – ACM SIGCOMM Computer Communications Review – January 2016 hereinafter known as Schiff, further in view of Srinivasan (US Patent 8271716B2), further in view of Beverly (US Patent  US8874780B2), further in view of Practical Usage of MVS REXX, Anthony S. Rudd, Springer-Verlag, 1996 hereinafter known as Rudd and further in view of Rao (US Patent US8531985B2).

With respect to claim 59, modified OpenFlow Specification discloses the methods according to claim 51 (52) and Rudd, receiving a buffer creation message from the SDN controller (Section 3.7 - The REXX stack is a temporary storage medium that can contain zero (empty stack) or more entries. The stack is also referred to as the queue. The stack can be used for buffer for terminal input) (Section 11.2.8 - The MAKEBUF command creates a new buffer in the current stack.).
and triggering creating the buffer in response to the buffer creation message.  (Section 11.2.8 - The MAKEBUF command creates a new buffer in the current stack.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of modified OpenFlow Specification with the receiving of a buffer drop message from the controller and discarding all packets from the buffer to have a switch operating in an SDN network.  The ability to flush a queue provides for a more efficient operation of a network if a buffer has too much data and congestion occurs.
However modified OpenFlow Specification does not disclose the configuration message being received after the buffer creation message.
Rao discloses further comprising: prior to receiving the configuration message (Column 6, Lines 42-50;  In an embodiment, the Virtual Flow Controller (VFC)  is the main network device module that manages the traffic flow through the network device. The VFC communicates with the queue management to create and manage the queue sets, applying the queue parameters as defined in the associated queue set profiles. In an embodiment, configuration of the queue sets is performed in response to management commands from the element manager.  It is implied that the queue (buffer) is not configured until it is created.).

However modified OpenFlow Specification does not disclose a configuration message which indicates packets matching at least one characteristic.
Schiff discloses wherein the configuration message indicates that packets matching the at least one characteristic  (Section 3. Case Study:  Openflow; A configuration of an OpenFlow switch is represented as a collection of flow tables. A flow table is a set of flow entries, each containing a rule, with a match, an action, and a priority level, and flow entries are ordered according to their priorities.  The flow tables installed on the switches across the data plane determine the network policy. Controllers can change the policy by sending control messages containing FlowMod commands. In a nutshell, a FlowMod command either specifies a new flow entry or a modification to an existing flow entry.  The specification states that at least one characteristic may be included in the form of one or more of the match fields in the "flowmod" message.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of OpenFlow Specification with the configuration message defining at least one characteristic characterizing packets of Schiff to have a switch operating in an SDN network.  SDN is an approach to networking that uses software-based controllers to communicate with underlying hardware infrastructure and direct traffic on a network.  The OpenFlow specification used the flowmod command to send control messages to the switch.  The specification states that these characteristics may be included in the flowmod message.
However modified Openflow does not disclose that these packets are to be buffered.
are to be inserted into the buffer. (Column 3, Lines 29-35; Virtual MACs (VMACs) are configured to filter communications, for storage in buffers, based on how they have been classified and/or inherent characteristics or attributes of the communications. Buffers are configured to store communications for transfer to their destination hosts and functions.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of OpenFlow Specification with the ability to buffer packets based on characteristics to have a switch operating in an SDN network.  The virtual MACs can determine the status of packets for storage in buffers by filtering them using the characteristics defined in the configuration message with the characteristics in the communication message.

With respect to claim 65, modified OpenFlow Specification discloses the methods according to claim 60 and Rudd discloses further comprising, prior to triggering sending the configuration message, triggering sending a buffer creation message to the SDN network device to create the buffer of the SDN network device;  (Section 3.7 - The REXX stack is a temporary storage medium that can contain zero (empty stack) or more entries. The stack is also referred to as the queue. The stack can be used for buffer for terminal input) (Section 11.2.8 - The MAKEBUF command creates a new buffer in the current stack.).
However Rudd does not disclose a configuration message defining at least on characteristic characterizing packets to be buffered. 
Zhao discloses wherein the configuration message indicates that packets matching the at least one characteristic are to be inserted into the buffer.   (Section 2.  Related Work;  When a packet reaches the network interface, Libpcap gets a copy of the packet from the driver at link layer. And then the packet is sent to BPF (Berkeley Packet Filter) through tap, the BPF Filter matches the packet according to 
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of modified OpenFlow Specification with the insertion of a packet into a created buffer if the packet matches a certain characteristic of Zhao to have a switch operating in an SDN network.  Matching characteristics of packets in an SDN device provides more efficient processing of packets in a network.

10.  Claim 67 is rejected under 35 U.S.C as being unpatentable over OpenFlow Switch Specification, Version 1.5.0, December 19, 2014 hereinafter known as OpenFlow Specification in view of In-Band Synchronization for Distributed SDN Control Planes – Liron Schiff, Stefan Schmid and Petr Kuznetsov – ACM SIGCOMM Computer Communications Review – January 2016 hereinafter known as Schiff, further in view of Srinivasan (US Patent 8271716B2), further in view of Beverly (US Patent  US8874780B2), further in view of Djukic (US Patent US9461729B2) and further in view of Proposal and Evaluation of SDN-based mobile packet core networks – Van-Giang Nguyen and Younghan Kim – EURASIP Journal on Wireless Communications and Networking – 2015 – Article 172 hereinafter known as Nguyen.  

With respect to claim 67, modified OpenFlow Specification discloses the methods according to claim 66 and Nguyen discloses wherein the information identifying packets destined to the UE comprises: an Internet Protocol (IP) header and/or a Tunnel Endpoint Identifier (TE ID) required for packets destined to the UE.  (OEPC Procedures – UE Triggered Service Request Section;  An UE triggered service request occurs when the UE that is in an idle state wants to use a service from the Internet or the PDN networks.  The UE triggers a Service Request message and sends it to the eNB. This message is embedded into an 
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of modified OpenFlow Specification with IP information and Tunnel End-Point Identification information of Nguyen to have a path so that the UE in the Idle state can use a service from the Internet or PDN networks.  

10.  Claims 69 is rejected under 35 U.S.C as being unpatentable over OpenFlow Switch Specification, Version 1.5.0, December 19, 2014 hereinafter known as OpenFlow Specification in view of In-Band Synchronization for Distributed SDN Control Planes – Liron Schiff, Stefan Schmid and Petr Kuznetsov – ACM SIGCOMM Computer Communications Review – January 2016 Schiff, further in view of Srinivasan (US Patent 8271716B2), further in view of Beverly (US Patent  US8874780B2), further in view of Djukic (US Patent US9461729B2) and further in view of Schlenk (US Patent US8295282B2).

With respect to claim 69, modified OpenFlow Specification discloses the methods according to claim 68 and Schlenk wherein the SDN controller maintains a timer associated with the MAC address to refresh the MAC address periodically by repeating the ARP resolution.   (Column 8, Lines 39-46; In one embodiment, the aging timestamp for the source MAC address is retrieved from the existing source MAC address entry in the forwarding database.  A determination is made as to whether the aging timestamp reaches (or satisfies) a threshold. The threshold is denoted herein as a refresh threshold since this threshold is used in order to determine whether or not a MAC address refresh operation should be performed.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the Software Defined Networking device of modified OpenFlow Specification with the periodic updating of MAC address using ARP resolution to have a switch operating in an SDN network.  Entries in the ARP cache are periodically and automatically verified unless continually used.  Periodic updates are needed to update tables for changes in the network.


Allowable subject matter
The following limitations are not taught or suggested by the prior art.



Claim 54:  The method of claim 52, wherein, between two subsequent empty states of the buffer, triggering sending the notification message is performed once when the packet is the first packet inserted into the buffer.  

Claim 56:  “…wherein the buffer flush message defines one or more actions to be performed on the released packets…”

Claim 62:  “…wherein the buffer flush message defines one or more actions to be performed by the SDN network device on the released packets…”

Claim 66:  “…and wherein triggering sending the buffer flush message is performed upon receiving a notification that the UE is in an active state.”

Claim 68:  “..wherein the one or more operations triggered to be performed upon receiving the notification message include performing ARP resolution for the next hop; and … “

Claim 68:  “wherein triggering sending the buffer flush message is performed when a Media Access Control (MAC) address corresponding to the IP address is resolved using the ARP resolution.”

s 53, 54, 56, 62, 66 and 68 are therefore objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered to applicant’s disclosure.  They are US9104643B2, US9225635B2, US9473414B2, US9215093B2, US8341282B2, US7675925B2, Enabling network programmability in LTE/EPC architecture using OpenFlow - Malla Reddy Sama; Siwar Ben Hadj Said; Karine Guillouard; Lucian Suciu - 2014 12th International Symposium on Modeling and Optimization in Mobile, Ad Hoc, and Wireless Networks (WiOpt) - 12-16 May 2014.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYERON whose telephone number is (571)272-4810.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/M.J.P./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472